         Case 18-73173-SCS        Doc 34      Filed 10/21/19 Entered 10/21/19 08:31:11                Desc Main
                                              Document Page 1 of 1
                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                Norfolk Division

In re:     RODERICK DRAYTON KELLY                                                                          Chapter 13
                                                                                              Case No.: 18-73173-SCS

           Debtor

                              REPORT OF DEPOSIT OF UNCLAIMED FUNDS

Pursuant to Federal Rule of Bankruptcy Procedure 3011 and 11 U.S.C. 347 the Trustee herein submits a check payable
to "Clerk, United States Bankruptcy Court" representing unclaimed funds to be deposited by the Clerk of Court into the
Treasury of the United States. Said funds are subject to withdrawal as provided by 28 U.S.C. 2042 and shall not escheat
under any state law. The unclaimed funds represent the dividend (s) due and payable to:

(Debtor(s) or Creditor(s) name and address)                                                      (Amount of dividend)

RODERICK DRAYTON KELLY                                                                                      $1,578.34
5559 CAMPUS DRIVE
VIRGINIA BEACH, VA 23462




Date: October 18, 2019                                             /s/ Michael P. Cotter
                                                                   Michael P. Cotter
                                                                   Chapter 13 Standing Trustee
                                                                   870 Greenbrier Circle, Suite 402
                                                                   Chesapeake, VA 23320
                                                                   (757) 961-3000
